Citation Nr: 1420454	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-49 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 ratings decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for major depressive disorder, on its merits, along with service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for depression in May 2000 and notified the Veteran of its decision in June 2000.  The Veteran commenced an appeal but did not perfect it after the March 2002 statement of the case was issued, nor was any new and material evidence received within the remaining appeal period.

2.  Since the final May 2000 decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen a claim for service connection for major depressive disorder. 


CONCLUSIONS OF LAW

1.  The May 2000 RO decision denying service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen a claim for service connection for major depressive disorder, based on new and material evidence, are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for major depressive disorder and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to the issue at this time.  

Service connection for depression was denied in a May 2000 rating decision, and the Veteran was notified of this decision and of his appellate rights by a letter dated in June 2000.  He did not perfect an appeal of that decision and no additional evidence was received at any time thereafter within the remainder of the appeal period following the issuance of the statement of the case in March 2002.  Accordingly, the May 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was on the basis that the Veteran had a substance induced mood disorder which was the result of abuse of alcohol/drugs, and so service connection could not be granted.

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for depression is sufficient to reopen a claim for service connection for major depressive disorder.  A September 2010 letter from a VA psychiatrist reports that the Veteran currently has major depressive disorder that at least as likely as not originated during his active service.  

That evidence relates to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant.  In sum, new and material evidence has been received to reopen a claim for service connection for major depressive disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.


ORDER

New and material evidence has been received to reopen a claim for service connection for major depressive disorder.  To this extent, the appeal is granted. 


REMAND

The Veteran seeks service connection for major depressive disorder and PTSD.  The RO has adjudicated the matter of service connection for PTSD on the merits, but declined to reopen a claim for service connection for depression, without addressing the merits of that specific claim.  Since the Board has found that new and material evidence has been received to reopen a claim for service connection for major depressive disorder, the case must be remanded to the RO to have it consider such claim on its merits in the first instance.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The claim for service connection for PTSD should also be considered again on its merits after additional development is performed.  The Veteran indicated in August 2008, and through his VA physician in September 2010, that during service, he was aboard the U.S.S. KITTY HAWK while it participated in the rescue of Vietnamese boat people.  He stated that he witnessed the bringing aboard of dead people including a dead little girl and starving/exposed men, women, and children.  A VA psychiatric examiner in November 2010 found that the Veteran did not meet the criteria for a diagnosis of PTSD, as he had not described any intense emotion at the time of this event that would qualify him for meeting part 2 of criteria A for a PTSD diagnosis.  However, a September 2010 letter from the Veteran's treating VA psychiatrist, incorporated into the claims folder after the VA examination report was provided, indicates that the Veteran does have PTSD and that he had reacted with shock to the events which he claims he observed during the rescue of the boat people.  As the rescue of boat people as claimed may be sufficient to constitute a PTSD stressor, additional appropriate action to verify such stressor should be performed, followed by a VA examination to clarify the diagnoses, if the alleged stressor is adequately verified.  If it becomes verified that the U.S.S. KITTY HAWK picked up starving, exposed, and/or dead Vietnamese boat people between April and December 1981, as the Veteran has described, while he was aboard, it should be assumed that he witnessed this, and he should be examined as indicated below.  

Any additional VA medical records of treatment which the Veteran has received since March 2011 should be obtained as well on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since March 2011.  After securing the necessary release, the obtain these records.

2.  Take appropriate action to verify whether the U.S.S. KITTY HAWK picked up or rescued any starving, exposed, and/or dead Vietnamese boat people while the Veteran was onboard it between April and December 1981.  Any information that might corroborate these alleged in-service stressors should be requested from all appropriate sources, to include any deck logs and any information available through the U.S. Armed Services Center for Research of Unit Records.  

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The claims file and all pertinent records should be made available to and reviewed by the examiner.  All necessary testing should be conducted.  

Prior to the examination, the AMC/RO must specify for the examiner the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the AMC/RO) may be considered for the purpose of determining whether the appellant was exposed to a stressor in service.

Based on the examination and review of the record, the examiner should address the following: 

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, the RO must readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The RO must consider in the first instance the matter of service connection for major depressive disorder, on its merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


